Exhibit 10.2

INPHI CORPORATION

 

2010 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Capitalized terms that are used herein but not defined shall have the meanings
set forth in the Inphi Corporation 2010 Stock Incentive Plan (the “Plan”).

 

 

   

Tax Treatment

  

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, if indicated in the Notice of
Stock Option Grant – U.S. and Non-U.S. Employees and Consultants (the “Notice”).
For U.S. taxpayers, even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the US$100,000 annual limitation under Section 422(d) of the U.S. Internal
Revenue Code.

   

Vesting

  

This Option becomes vested and exercisable in installments, as shown in the
Notice. This Option will in no event become vested and exercisable for
additional Shares after your Service as an Employee or a Consultant has
terminated for any reason. For purposes of this Option, Service shall terminate
if and when you cease to provide active Services, notwithstanding that you may
be subject to a period of notice or garden leave protection that arises under
statute, contract or at common law in the jurisdiction in which you reside or
under the terms of an employment agreement, if any.  The Company determines when
your active Service terminates for this purpose and all purposes under the Plan
and its determinations are conclusive and binding on all persons.

   

Term

  

This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice (fifth anniversary for a more than 10% stockholder as provided
under the Plan if this is an incentive stock option and you are a U.S.
taxpayer). This Option may expire earlier if your Service terminates, as
described below.

   

Regular

Termination

  

If your Service terminates for any reason except death or Total and Permanent
Disability, this Option will expire at the close of business at Company
headquarters on the date three (3) months after the date your Service terminates
(or, if earlier, the Expiration Date).

   

Death

  

If your Service terminates because of death, this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.

   

Disability

  

If your Service terminates because of your Total and Permanent Disability, this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date).

   

Date of

Termination of

Service

 

If you are an Employee and your Service terminates (for any reason whatsoever,
whether or not later found invalid or in breach of employment laws in the
jurisdiction where you are providing Services or the terms of your employment
agreement, if any), unless otherwise provided in this Stock Option Agreement –
U.S. and Non-U.S. Employees and Consultants (including any applicable
country-specific provisions in the Appendix attached hereto) (together, the
“Agreement”) or determined by the Company, your right to exercise the Option
after termination of Service, if any, will be measured by the date of
termination of your Services and will not be extended by any notice period
mandated under employment laws in the jurisdiction where you are providing
Services or terms of your employment agreement, if any; the Committee shall have
the exclusive discretion to determine when you are no longer actively providing
Services for purposes of your Option.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-1-

--------------------------------------------------------------------------------

 

 

   

Leaves of Absence

  

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave. But your Service will terminate when the
approved leave ends, unless you immediately return to work. If you go on a leave
of absence, then the vesting schedule specified in the Notice may be adjusted in
accordance with the Company’s leave of absence policy or the terms of your
leave. If you commence working on a part-time basis, then the vesting schedule
specified in the Notice may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

   

Restrictions on

Exercise

  

The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation concerning Share
issuance. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company Stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
Stock as to which such approval shall not have been obtained.

   

Notice of Exercise

  

When you wish to exercise this Option, you must provide a notice of exercise
form in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

   

Form of Payment

  

When you submit your notice of exercise, you must include payment of the
Exercise Price and any Tax-Related Items (as defined in the Responsibility for
Taxes Section below) for the Shares you are purchasing. Payment may be made in
the following form(s), as determined by the Committee in its sole discretion:

       

●     Your personal check, a cashier’s check or a money order.

       

●     If you reside in the U.S., certificates for Shares that you own, along
with any forms needed to effect a transfer of those Shares to the Company. The
value of the Shares, determined as of the effective date of the Option exercise,
will be applied to the Exercise Price. Instead of surrendering Shares, you may
attest to the ownership of those Shares on a form provided by the Company and
have the same number of Shares subtracted from the Shares issued to you upon
exercise of the Option. However, you may not surrender or attest to the
ownership of Shares in payment of the Exercise Price if your action would cause
the Company to recognize a compensation expense (or additional compensation
expense) with respect to this Option for financial reporting purposes.

       

●     By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Exercise Price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

       

●     Any other form permitted by the Committee in its sole discretion.

       

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-2-

--------------------------------------------------------------------------------

 

 

   

Responsibility for

Taxes

  

You acknowledge that, regardless of any action taken by the Company or, if
different, the Parent, Subsidiary or Affiliate retaining you, the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), is and remains
your responsibility and may exceed the amount actually withheld by the Company
or the Parent, Subsidiary or Affiliate. You further acknowledge that the Company
and/or the Parent, Subsidiary or Affiliate (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you are subject to Tax-Related Items in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Parent, Subsidiary or Affiliate may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Parent,
Subsidiary or Affiliate to satisfy all Tax-Related Items. In this regard, you
authorize the Company and/or the Parent, Subsidiary or Affiliate, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:

 

(1) withholding from your wages or other cash compensation paid to you by the
Company and/or the Parent, Subsidiary or Affiliate; or

 

(2) withholding from proceeds of the sale of Shares acquired at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization) without further
consent.

 

Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other withholding rates, including maximum applicable rates, in which
case you will receive a refund of any other withheld amount in cash and will
have no entitlement to the Shares equivalent.

 

Finally, you agree to pay to the Company or the Parent, Subsidiary or Affiliate
any amount of Tax-Related Items that it may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if you fail to comply with your
obligations in connection with the Tax-Related Items.

     

Data Privacy

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Option grant materials by and among, as applicable,
the Company, the Parent, Subsidiary or Affiliate retaining your Services or any
other Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  

 

You understand that the Company and the Parent, Subsidiary or Affiliate
retaining your Services may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).  

 

You understand that Data will be transferred to E*TRADE Financial Corporate
Services, Inc. (“E*TRADE”) or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service relationship and career with the Parent,
Subsidiary or Affiliate will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Options or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-3-

--------------------------------------------------------------------------------

 

 

     

Restrictions on Resale

  

You agree not to sell any Shares at a time when applicable securities laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

     

Insider Trading

Restrictions and

Market Abuse

Laws

  

You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell Shares or rights to Shares under the Plan during such times as
you are considered to have “inside information” regarding the Company (as
defined by the laws in your country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you are advised to speak to your personal advisor on this matter.

     

Transfer of 
Option

  

In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.

     

  

However, if this Option is designated as a nonstatutory stock option in the
Notice, then the Committee may, in its sole discretion, allow you to transfer
this Option as a gift to one or more family members. For purposes of this
Agreement, “family member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships), any individual sharing your
household (other than a tenant or employee), a trust in which one or more of
these individuals have more than 50% of the beneficial interest, a foundation in
which you or one or more of these persons control the management of assets, and
any entity in which you or one or more of these persons own more than 50% of the
voting interest.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-4-

--------------------------------------------------------------------------------

 

 

     

  

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant – U.S. and Non-U.S. Employees and Consultants, then
the Committee may, in its sole discretion, allow you to transfer this option to
your spouse or former spouse pursuant to a domestic relations order in
settlement of marital property rights.

     

  

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

   

Retention Rights

 

Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company, the Parent or a Subsidiary or Affiliate in any
capacity. The Company, the Parent, and the Subsidiaries and Affiliates reserve
the right to terminate your Service at any time, with or without cause.

   

Stockholder

Rights

 

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the Exercise Price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.

     

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the Exercise Price per
Share shall be adjusted pursuant to the Plan.

     

Nature of Grant

 

In accepting the Option, you acknowledge, understand and agree that: (a) the
Plan is established voluntarily by the Company, it is discretionary in nature,
and may be amended, suspended or terminated by the Company at any time, to the
extent permitted by the Plan; (b) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of options, or benefits in lieu of options, even if options have been
granted in the past; (c) all decisions with respect to future Option or other
grants, if any, will be at the sole discretion of the Company; (d) the Option
grant and your participation in the Plan shall not create a right to employment
or be interpreted as forming an employment or service contract with the Company,
the Parent, Subsidiary or Affiliate retaining your Services or any Subsidiary or
Affiliate; (e) you are voluntarily participating in the Plan; (f) the Option and
any Shares acquired under the Plan are not intended to replace any pension
rights or compensation; (g) the Option and any Shares acquired under the Plan
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (h) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty; (i) if the underlying
Shares do not increase in value, the Option will have no value; (j) if you
exercise the Option and acquire Shares, the value of such Shares may increase or
decrease in value, even below the Exercise Price; (k) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
your ceasing to provide Services to the Company or any Parent, Subsidiary or
Affiliate (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of your service or employment agreement, if any), and in consideration
of the grant of the Option to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, any of its
Subsidiaries or Affiliates, waive your ability, if any, to bring any such claim,
and release the Company, the Parent, the Subsidiaries and Affiliates from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; (l) unless otherwise provided in Section 7(g) and/or Section 17(b)
of the Plan or by the Company in its discretion, the Option and the benefits
evidenced by this Agreement do not create any entitlement to have the Option or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and (m) the following provisions apply only if
you are providing Services outside the United States: (1) the Option and the
Shares subject to the Option are not part of normal or expected compensation or
salary for any purpose; (2) neither the Company, the Parent, Subsidiary or
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Option or of any amounts due to you pursuant to the exercise of the Option or
the subsequent sale of any Shares acquired upon exercise.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-5-

--------------------------------------------------------------------------------

 

 

Successors and

Assigns

 

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

     

No Advice

Regarding Grant

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

     

Notice

 

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

     

Electronic

Delivery and

Acceptance

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

     

Language

 

If you have received this Agreement, or any other document related to the Option
and/or the Plan translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.

     

Severability

 

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

     

Appendix

 

Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in any Appendix to this Agreement for
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

     

Imposition of

Other

Requirements

 

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Option and on any Shares obtained upon
exercise of the Option, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-6-

--------------------------------------------------------------------------------

 

 

     

Waiver

 

You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Optionee.

     

Applicable Law
and Choice of
Venue

  

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or the Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of Santa
Clara, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

   

The Plan and Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

 

BY SIGNING THE NOTICE, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-7-

--------------------------------------------------------------------------------

 

 

APPENDIX

 

 

2010 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT – U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS

 

Any capitalized term used in this Appendix without definition shall have the
meaning ascribed to it in the Agreement or the Plan, as applicable.

 

Terms and Conditions

 

You understand that this Appendix includes special terms and conditions
applicable to you if you reside and/or work in one of the countries below. If
you are a citizen or resident (or is considered as such for local law purposes)
of a country other than the country in which you are currently residing and/or
working, or if you relocate to another country after the grant of the Option,
the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall apply. Unless otherwise stated, these terms
and conditions are in addition to those set forth in the Agreement.

 

Notifications

 

You further understand that this Appendix also includes information relating to
exchange control and other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the laws in effect
in the respective countries as of July 2014. Such laws are often complex and
change frequently. As a result, you understand that the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that you exercise your
Option or sell Shares obtained under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

 

Finally, you understand that if you are a citizen or resident of a country other
than the one in which you are currently working and/or residing, relocate to
another country after the Grant Date, or are considered a resident of another
country for local law purposes, the information contained herein may not apply
to you, and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply.

 

CANADA

 

Terms and Conditions

 

Form of Payment. This provision supplements the Form of Payment section of the
Agreement:

 

Notwithstanding anything to the contrary in this Agreement or the Plan, you
acknowledge that due to regulatory requirements, you are prohibited from
delivery of Shares you own or from using a “net exercise” arrangement to pay the
Exercise Price and any Tax-Related Items under the Option.

 

Date of Termination of Service. This provision replaces the Date of Termination
of Service section of the Agreement:

 

If your Service terminates for any reason (whether or not in breach of local
labor laws), (i) your right to vest in the Option to purchase Shares under the
Plan, if any, will terminate and (ii) the period during which you may exercise
the vested Option (if any) following such termination will start effective as of
the date that is the earlier of (1) the date you receive notice of termination
from the Parent, Subsidiary or Affiliate retaining your Services, or (2) the
date you are no longer actively providing Services, regardless of any notice
period or period of pay in lieu of such notice required under the laws
(including, but not limited to statutory law, regulatory law and/or common law)
in the jurisdiction where you are employed or providing Services or the terms of
your employment or service contract, if any; the Committee shall have the
discretion to determine when you are no longer actively providing Services for
purposes of your participation in the Plan (including whether you may still be
considered to be providing Services while on a leave of absence).

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-8-

--------------------------------------------------------------------------------

 

 

The following terms and conditions will apply if you are a resident of Quebec:

 

French Language Provision. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de la convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaries
intentées, directement ou indirectement, relativement à ou suite à la
convention.

 

Data Privacy. This provision supplements the Data Privacy section of the
Agreement:

 

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Parent, Subsidiary or Affiliate retaining your
Services and/or any other Parent, Subsidiary or Affiliate to disclose and
discuss the Plan with their advisors. You further authorize the Company, the
Parent, Subsidiary or Affiliate retaining your Services and any other Parent,
Subsidiary or Affiliate to record such information and to keep such information
in your employee file.

 

Notifications

 

Securities Law Information. You are permitted to sell Shares obtained under the
Plan through E*TRADE or any other designated broker appointed under the Plan, if
any, provided the resale of Shares acquired under the Plan takes place outside
Canada.

 

Foreign Asset/Account Reporting Information. If the total value of your foreign
property (including cash held outside of Canada or Shares obtained under the
Plan) exceeds C$100,000 at any time during the year, you must report all of your
foreign property on Form T1135 (Foreign Income Verification Statement) by April
30 of the following year. Foreign property may also include the vested and
unvested portions of the Option. You should consult with your personal tax
advisor to determine the reporting requirements.

 

GERMANY

 

Notifications

 

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with the sale of Shares obtained under the Plan or the receipt of any
cash dividends, the report must be filed electronically by the fifth day of the
month following the month in which the payment was received. The form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English.

 

HONG KONG

 

Terms and Conditions

 

Sale of Shares. By accepting the Option, you agree that in the event Shares are
issued in respect of the Option within six (6) months of the Grant Date, you
will not dispose of any Shares acquired prior to the six-month anniversary of
the Grant Date.

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-9-

--------------------------------------------------------------------------------

 

 

Notifications

 

Securities Law Information. Warning: The offer of the Option under the terms of
the Plan and the Agreement does not constitute a public offering of securities,
and it is available only to eligible Employees and Consultants.

 

Please be aware that the contents of the Plan and the Agreement have not been
prepared in accordance with, and are not intended to constitute a “prospectus”
for a public offering of securities under, applicable securities legislation in
Hong Kong, nor have the documents been reviewed by any regulatory authority in
Hong Kong. You are advised to exercise caution in relation to the Option under
the Plan. If you are in any doubt about any of the contents of the Plan or the
Agreement, you should obtain independent professional advice.

 

JAPAN

 

Notifications

 

Exchange Control Information. If you acquire Shares valued at more than ¥100
million in a single transaction, you must file a Securities Acquisition Report
with the Ministry of Finance (the “MOF”) through the Bank of Japan within 20
days after you receive the Shares.

 

In addition, if you pay more than ¥30 million in a single transaction for the
purchase of Shares when you exercise the Option, you must file a Payment Report
with the MOF through the Bank of Japan within 20 days of the date that the
payment is made. The precise reporting requirements vary depending on whether or
not the relevant payment is made through a bank in Japan. Please note that a
Payment Report is required independently from a Securities Acquisition Report.
Therefore, you must file both a Payment Report and a Securities Acquisition
Report if the total amount that you pay in a single transaction for exercising
the Option and purchasing Shares exceeds ¥100 million.

 

Foreign Asset/Account Reporting Information. You will be required to report
details of any assets held outside of Japan as of December 31 (including any
Shares obtained under the Plan), to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15 each
year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to report
details of your outstanding Option, as well as the Shares obtained under the
Plan, in the report.

 

KOREA

 

Notifications

 

Exchange Control Information. You understand that to remit funds out of Korea to
exercise the Option by means of a cash exercise method, you must obtain a
confirmation of the remittance by a foreign exchange bank in Korea. This is an
automatic procedure (i.e., the bank does not need to approve the remittance and
the process should not take more than a single day). You likely will need to
present to the bank processing the transaction supporting documentation
evidencing the nature of the remittance.

 

You further understand that exchange control laws require Korean residents who
realize US$500,000 or more in a single transaction from the sale of Shares to
repatriate the proceeds to Korea within 18 months of the sale.

 

Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine any personal reporting obligations.

 

MALAYSIA

 

Terms and Conditions

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-10-

--------------------------------------------------------------------------------

 

 

Data Privacy. This provision replaces the Data Privacy section of the Agreement:

 

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Option grant materials by and among,
as applicable, the Company, the Parent, Subsidiary or Affiliate retaining your
Services or any other Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You may have previously provided the Company and the Parent, Subsidiary or
Affiliate retaining your Services with, and the same may hold, certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, the fact and condition of your participation
in the Plan, details of all Options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

 

You also authorize any transfer of Data to E*TRADE Financial Corporate Services,
Inc. (“E*TRADE”) or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You acknowledge that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country, which may not provide the same
level of protection to Data. You understand that if you reside outside the
United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the Company, E*TRADE and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative, whose contact details are [insert local contact info]. Further,
you understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
Service relationship and career with the Parent, Subsidiary or Affiliate will
not be adversely affected; the only adverse consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Options or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

   

Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang
keraguan mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk
elektronik atau lain-lain, data peribadinya  seperti yang dinyatakan dalam
Perjanjian ini dan apa-apa bahan penyertaan Pelan  oleh dan di antara,
sebagaimana yang berkenaan, Syarikat, Penerima Perkhidmatan dan mana-mana
Syarikat Induk atau Anak Syarikat lain atau mana-mana pihak ketiga yang diberi
kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan Pesertadalam Pelan tersebut.

 

Sebelum ini, Pesertamungkin telah membekalkan Syarikat dan Penerima
Perkhidmatan dengan, dan Syarikat dan Majikan mungkin memegang, maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, namanya
, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau
nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham
atau jawatan pengarah yang dipegang dalam Syarikat, fakta dan
syarat-syarat penyertaan Peserta dalam Pelan, butir-butir semua
opsyenatau apa-apa hak lain untuk syer dalam saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun bagi faedah
Peserta  (“Data”), untuk tujuan yang eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan tersebut.

 

Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham sebagaimana
yang dipilih oleh Syarikatdari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelandan/atau dengan sesiapa yang
mendepositkan Saham yang diperolehi melalui pelaksanaan Opsyen ini. Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negara Peserta atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negaraPeserta, yang mungkin tidak boleh memberi tahap perlindungan yang
sama kepada Data. Peserta faham bahawa dia boleh meminta senarai nama dan
alamat mana-mana penerima Data dengan menghubungi wakil sumber
manusia tempatannya. Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut. Peserta faham bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan penyertaannya dalam Pelan tersebut. Peserta faham bahawa dia
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam
ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil
sumber manusia tempatannya, di mana butir-butir hubungannya adalah [masukkan
maklumat kenalan]. Selanjutnya, Peserta memahami bahawa
dia memberikan persetujuan di sini secara sukarela. Jika Peserta tidak
bersetuju, atau jika Peserta kemudian membatalkan persetujuannya , status
sebagai Pemberi Perkhidmatan dan kerjayanya dengan Penerima Perkhidmatan tidak
akan terjejas; satunya akibat buruk jika dia tidak bersetuju atau menarik
balik persetujuannya  adalah bahawa Syarikat tidak akan dapat memberikan opsyen
pada masa depan atau anugerah ekuiti lain kepada Peserta atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, Peserta faham bahawa keengganan atau
penarikan balik persetujuannya  boleh menjejaskan keupayaannya  untuk mengambil
bahagian dalam Pelan tersebut. Untuk maklumat lanjut
mengenai akibat keengganannya untuk memberikan keizinan atau penarikan
balik keizinan,Peserta fahami bahawa dia boleh menghubungi wakil sumber
manusia tempatannya .

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-11-

--------------------------------------------------------------------------------

 

 

Notifications

 

Director Notification Obligation. If you are a director of a Malaysian Parent,
Subsidiary or Affiliate, you are subject to certain notification requirements
under the Malaysian Companies Act. Among these requirements is an obligation to
notify the Company’s Malaysian Parent, Subsidiary or Affiliate in writing when
you receive or dispose of an interest (e.g., the Option or Shares) in the
Company or any related company. This notification must be made within 14 days of
receiving or disposing of any interest in the Company or any related company.

 

SINGAPORE

 

Notifications

 

Securities Law Information. The offer of the Plan is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that the Plan is subject to section 257 of the SFA and you will not be able
to make (i) any subsequent sale of Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares obtained under the Plan in Singapore, unless such
sale or offer in is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA.

 

Director Notification Requirement. Directors of a Singapore Subsidiary are
subject to certain notification requirements under the Singapore Companies Act.
Directors must notify the Singapore Subsidiary in writing of an interest (e.g.,
rights to Shares under the Plan, Shares, etc.) in the Company or any Subsidiary
within two days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming a director.

 

UNITED KINGDOM

 

Terms and Conditions

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS



 
-12-

--------------------------------------------------------------------------------

 

 

Responsibility for Taxes. This provision supplements the Responsibility for
Taxes section of the Agreement:

 

If payment or withholding of the income tax owed on the exercise of the Option
is not made within ninety (90) days of the end of the U.K. tax year in which the
tax event occurs or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount that
should have been withheld from or paid by you shall constitute a loan owed by
you to the Company or the Parent, Subsidiary or Affiliate retaining your
Services, effective on the Due Date. You agree that the loan will bear interest
at the then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”),
it will be immediately due and repayable, and the Company or the Parent,
Subsidiary or Affiliate retaining your Services may recover it at any time
thereafter by any of the means referred to in the Responsibility for Taxes
section of the Agreement.

 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you will not
be eligible for such a loan to cover the income taxes. In the event that you are
a director or executive officer and the income taxes are not collected from or
paid by you by the Due Date, the amount of any uncollected tax will constitute a
benefit to you on which additional income tax and National Insurance
Contributions (“NICs”) (including Employer NICs, as defined below) will be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
for reimbursing the Company and/or the Parent, Subsidiary or Affiliate retaining
your Services (as appropriate) for the value of employee NICs due on this
additional benefit which the Company and/or the Parent, Subsidiary or Affiliate
retaining your Services may recover from you by any of the means set forth in
the Responsibility for Taxes section of the Agreement.

 

Joint Election. As a condition of participating in the Plan and obtaining Shares
under the Plan, you agree to accept any liability for secondary Class 1 National
Insurance Contributions (the “Employer NICs”) which may be payable by the
Company or the Parent, Subsidiary or Affiliate retaining your Services with
respect to the Shares obtained under the Plan or otherwise payable with respect
to a benefit derived in connection with the Plan.

 

Without limitation to the foregoing, you agree to execute a joint election with
the Company and/or the Parent, Subsidiary or Affiliate retaining your Services
(the “Joint Election”), the form of such Joint Election being formally approved
by HMRC, and any other consent or election required to accomplish the transfer
of the Employer NICs to you. You further agree to execute such other joint
elections as may be required with any successor to the Company and/or the
Parent, Subsidiary or Affiliate retaining your Services. If you do not enter
into a Joint Election prior to the first applicable exercise date, the right to
obtain Shares under the Plan shall become null and void without any liability to
the Company and/or the Parent, Subsidiary or Affiliate retaining your Services.
You further agree that the Company and/or the Parent, Subsidiary or Affiliate
retaining your Services may collect the Employer NICs from you in accordance
with the Responsibility for Taxes section and the supplement thereto above.

 

-13-

 

 STOCK OPTION AGREEMENT - U.S. AND NON-U.S. EMPLOYEES AND CONSULTANTS